Citation Nr: 0107462	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  92-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had verified service in the Armed Forces from 
March 1961 through July 1963, and from March 1965 to 
September 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 decision letter of a 
vocational rehabilitation counseling officer of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) which denied Chapter 31 vocational 
rehabilitation training on the basis that the veteran's 12-
year period of basic eligibility had expired.  This case was 
remanded by the Board to the RO for additional development in 
November 1992, December 1996, and January 1998.


FINDINGS OF FACT

1.  The veteran is service-connected for perirectal abscess, 
rated as 10 percent disabling, and for schizophrenic 
reaction, also rated as 10 percent disabling; the combined 
rating is 20 percent.

2.  The veteran does not have a serious employment handicap.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter are not 
met.  38 U.S.C.A. §§ 5107, 3101, 3103 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.42, 21.44, 21.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Service-Connected Disabilities

In an August 1965 rating decision, the veteran was granted 
service connection for a perirectal abscess and a non-
compensable rating was assigned.  In a November 1966 
determination, the veteran was granted service connection for 
schizophrenic reaction which was assigned a 30 percent 
disability rating effective from September 1, 1965.  In an 
October 1972 rating decision, his disability rating was 
reduced to 10 percent effective January 1, 1973. 

In May 1987, the veteran requested an increased rating for 
his service-connected disabilities.

In March 1994, the veteran was afforded a VA general medical 
examination.  At that time, the veteran complained of 
drainage of a perirectal abscess.  Physical examination 
revealed induration in the medial raphe in the perianal 
region.  Scar tissue was noted at 6 o'clock in that area.  
The pertinent diagnosis was perirectal residuals of abscess, 
incision, and drainage.  

In April 1994, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran denied delusional 
ideation, auditory hallucinations, and visual hallucinations.  
Mental status examination revealed that the veteran was 
oriented times three.  His affect and mood were appropriate 
to his thought content.  His memory was good for both recent 
and remote events.  He appeared to be of above average 
intelligence and he handled proverbs easily and did serial 
subtractions without any difficulty.  There was no evidence 
of any overt psychotic manifestations.  Insight and judgment 
were grossly intact.  The diagnosis was schizophrenic 
reaction, in remission.  Current global assessment of 
functioning scale for the current and past year was 80.

In an October 1994 rating decision, an increased rating for 
schizophrenia was denied and an increased rating of 10 
percent for perirectal abscesses was granted.  The veteran 
was initially sent notice of this decision to the wrong 
address.  However, in January 1997, a notification letter was 
sent to the correct address and the veteran was notified of 
this decision and of his appellate rights.  He did not 
thereafter initiate an appeal.  The January 1997 notification 
was documented in the file following the Board's January 1998 
remand decision.

Thus, the veteran's combined rating for his service-connected 
disabilities is 20 percent.  


B.  Vocational Rehabilitation Claim

The record shows that the veteran completed a Bachelor's of 
Science Degree in Psychology and Elementary School Education 
at Miles College in Birmingham, Alabama, in 1974.  He also 
completed a Masters Degree in Administration/Supervision at 
Alabama State University in Montgomery, Alabama, in 1979.  He 
also attended Century University (university without walls) 
in Beverly Hills, California, where he received a Ph.D. 
Degree in Psychology in 1984.  In his educational pursuits, 
the veteran utilized his full 48 months of VA educational 
assistance benefits.  

From 1976 to 1978, the veteran was employed as an 
institutional teacher for the State of Alabama Youth Service 
Department.  In 1978, the veteran went to work for the 
Alabama State Pension Board.  Thereafter, he moved to Los 
Angeles, California where he began working at the Los Angeles 
Post Office in 1979 and remained there until 1986 when he was 
terminated due to reasons not involving his service-connected 
disabilities.  In 1987, he started working as a teacher for 
the Los Angeles County Board of Education where he worked for 
5 months as a substitute teacher.  The veteran indicated that 
he quit this employment in order to attend school and renew 
his license.  In 1989, the veteran began working as a teacher 
in a reform school in Whittier, California, a position he has 
maintained through the current time.  

The veteran was initially seen in counseling on October 10, 
1990, in regard to a recent application by him for vocational 
rehabilitation training under Chapter 31.  The vocational 
rehabilitation officer determined that the veteran had an 
employment handicap due to the restrictions caused by 
negative employer attitudes, particularly as they related to 
psychiatric disabilities, and had not overcome this 
employment handicap.  However, it was further determined that 
while the veteran had an employment handicap, he did not have 
a serious employment handicap.  Although it was determined 
that the veteran's service-connected disabilities imposed 
some restrictions on his employability, his disabilities were 
determined to be not of such severity that they prevented him 
from preparing for and securing employment.  It was noted 
that the veteran had not had substantial periods of 
unemployment or an unstable work history which could be 
attributed to service-connected disabilities.  It was noted 
that the veteran's Eligibility Termination Date was June 27, 
1979.  

In sum, the vocational rehabilitation officer determined 
denied the veteran an extension because his basic 12-year 
eligibility period had expired and the vocational 
rehabilitation counseling officer determined that the veteran 
did not have a serious employment handicap.  A serious 
employment handicap is one of the required elements for an 
extension beyond the basic 12-year eligibility period.  The 
veteran appealed that determination.  

In November 1991, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran indicated 
that he was currently working full-time as an educator with 
the State of California.  The veteran indicated that in order 
to maintain his license, he would need to go back to school 
and get additional education.  The veteran also indicated 
that his perirectal abscesses had required him to take time 
off of work in order to have the abscesses drained.  He 
indicated that when he was employed at past employment with 
the United States Post Office, he had to take off work for 2 
or 3 months due to this problem.  He indicated that he lost 
his job from the United States Postal Service due to his 
perirectal problem.

The Board notes that private medical records do reveal 
treatment for perirectal abscesses through 1993 and his 1994 
examination showed that he had perirectal residuals of 
abscess which required incision and drainage.  For these 
reasons, his disability rating was increased to 10 percent.  
However, the record also shows that the veteran's termination 
from the United States Postal Service was in no way related 
to medical disabilities.  In addition, there are no 
employment records showing that the veteran's perirectal 
abscesses have caused extensive work absences at any of his 
various employments.  

In July 1995, the veteran was seen by Career Pathways 
Rehabilitation Services.  At that time, the veteran indicated 
that he was still employed as a teacher.  He indicated that 
his service-connected disabilities precluded work involving 
heavy lifting and which would expose him to various hazards 
or which involved fast-paced work.  He reported that his 
rectal disability was deteriorating, but his psychiatric 
disability was stable.  The veteran expressed that he wanted 
to complete his studies at California Graduate Institute of 
Professional Psychology to obtain a Doctorate of Psychology 
Degree and prepare for Marriage and Family Counseling 
Certification.  The veteran related that he had been employed 
in his current position since 1989, but felt that his job was 
in jeopardy because he had never been able to secure his 
teaching credentials.  The veteran explained that he took the 
"CBEST" examination several times, but failed.  The veteran 
related that he was currently working toward a Doctorate 
Degree in Psychology and Marriage and Family Counseling 
Certification..  He indicated that he needed about 20 hours 
to complete his course work.  He also mentioned that he 
wanted to obtain another Master's Degree in Psychology.  

In May 2000, the veteran was notified that he would need to 
report for further counseling, but he did not respond.  




Laws and Regulations

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12-year 
period expired on June 27, 1979.  As noted above, the RO 
determined that the veteran has an employment handicap.  
However, as noted, as of June 27, 1979, his basic period of 
eligibility expired.  After the expiration of his basic 
period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  

In addition, in this case, the veteran has used his 48 months 
of VA educational assistance benefits.  38 U.S.C.A. § 3695 
and 38 C.F.R. §§ 21.78, 21.4020 permit VA to grant vocational 
rehabilitation benefits under chapter 31 in excess of the 
basic 48-month period of entitlement under certain 
circumstances.   Additional Chapter 31 services may be 
provided beyond the 48 months if, in pertinent part: (1) the 
veteran previously completed training for a suitable 
occupation, but the veteran's service-connected 
disability(ies) has worsened to the point that the veteran is 
unable to perform the duties of the occupation for which 
training had been provided and a period of training in the 
same field or a different field is required; (2) the 
occupation in which the veteran previously completed training 
was found to be unsuitable because of the veteran's abilities 
and employment handicap.  38 U.S.C.A. § 3695; 38 C.F.R. §§ 
21.78, 21.4020.  

However, at this juncture, the Board notes that the veteran 
must initially show that his Chapter 31 eligibility may be 
extended before a determination may be made as to whether 
additional Chapter 31 services may be provided beyond the 
usual 48 months.  Thus, the first matter to be resolved in 
whether the veteran has a serious employment handicap.  As 
set forth below, the Board finds that the veteran does not 
have a serious employment handicap, and, thus, is not 
entitled to any further benefits under the Chapter 31 
program.  As such, a determination regarding whether 
additional Chapter 31 services may be provided beyond the 
usual 48 months is not reached in this case because the 
veteran is not eligible for any Chapter 31 services, much 
less additional services.  

With regard to whether a serious employment handicap exists, 
38 U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility provided by 38 U.S.C.A. § 3103(a) has expired if, 
on the basis of the veteran's particular employment handicap 
and need for vocational rehabilitation training, it is 
determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  
The veteran has never been "rehabilitated" under the 
Chapter 31 program.  

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  A 
veteran who has been found to have an employment handicap 
shall also be held to have serious employment handicap if he 
or she has: (1) a neuropsychiatric service-connected 
disability rated at 30 percent or more disabling; or (2) any 
other service-connected disability rated at 50 percent or 
more disabling.  38 C.F.R. § 21.52(c).  The veteran's 
combined service-connected disability rating is 20 percent.  
Thus, the veteran does not meet those criteria.  A serious 
employment handicap may exist when the veteran has a 
nonneuropsychiatric disability rate at 30 or 40 percent and 
the veteran meets other listed criteria.  38 C.F.R. 
§ 21.52(d).  The veteran's nonneuropsychiatric disability is 
only rated as 10 percent disabling; thus, the veteran does 
not meet this criteria.  A serious employment handicap is 
normally not found when a veteran's service-connected 
disability is rated at less than 30 percent disabling.  A 
finding of serious employment handicap may nevertheless be 
made when the veteran's service-connected disability has 
caused substantial periods of unemployment or unstable work 
history; as well as when the veteran has demonstrated a 
pattern of maladaptive behavior which is shown by a history 
of withdrawal from society or continuing dependency on 
government income support programs.  38 C.F.R. § 21.52(e).


Analysis

The veteran currently contends that his service-connected 
rectal disability causes a serious employment handicap.  He 
has indicated that his psychiatric disability does not 
interfere with employment at this time.  He does not assert 
that any non-service-connected disability interferes with 
employment, either, and the record does not show that this is 
the case.  

In sum, the veteran contends that he has a serious employment 
handicap because there is significant impairment of his 
ability to obtain or maintain employment consistent with his 
abilities, aptitudes, and interests due to his rectal 
disability.  

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  The Board notes that it has 
been determined that the veteran does have certain 
restrictions imposed by his service-connected disabilities, 
such as his being precluded work involving heavy lifting and 
which would expose him to various hazards or which involved 
fast-paced work.  However, his current employment as a 
teacher, employment which he has maintained since 1989, does 
not require he participate in any activity prohibited by any 
of the listed restrictions.

In order for the veteran to show that he has a serious 
employment handicap, he must demonstrate that his service-
connected disabilities have caused substantial periods of 
unemployment or unstable work history and that he has a 
demonstrated pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  



The record does not show substantial periods of unemployment 
or unstable work history.  The veteran has held a variety of 
jobs since the 1970's, but has been employed steadily as a 
teacher at the same facility since 1989.  This employment is 
consistent with the various degrees that the veteran earned 
during his extensive schooling of which 48 months' worth was 
provided by VA.  His work history has been completely stable 
since 1989.  Over the years, the veteran may have experienced 
some loss of work time due to his rectal disability, but he 
was never terminated from employment on that basis and it has 
not shown that his current employment has been affected due 
to extensive absences or other factors resulting from his 
rectal disability.  As noted, the veteran has conceded that 
his psychiatric disability does not impair his ability to 
work.  Likewise, the record does not show that it has 
interfered with his work.  There is simply no evidence of any 
maladaptive behavior on the part of the veteran.  There is no 
record that the veteran ever withdrew from society or that he 
was continuously dependent on government income support 
programs.  In fact, the veteran has worked in a field where 
he is in constant contact with others.  

In sum, the veteran has earned several educational degrees 
and has had the same employment for almost 12 years.  His 
reasons for seeking vocational rehabilitation are unrelated 
to any medical disabilities.  The veteran basically indicated 
that he wanted to continue his educational pursuits and was 
fearful that his job would be in jeopardy if he was unable to 
complete his teaching credentials.  The Board notes that, 
first of all, given the length of time the veteran has been 
employed in the same position by the same employer, it 
appears unlikely that his job is in jeopardy.  Even assuming 
that his job is in jeopardy, the veteran simply does not meet 
the criteria for a serious employment handicap.  His 
disabilities have not been shown to be more than mildly 
interfering with his current employment.  It appears, rather, 
that the veteran is simply interested in pursuing further 
educational pursuits.  He has been teaching at the same 
facility for approximately 12 years without the benefit of 



his alleged "teaching credentials."  His personal hearing 
was held in 1991 and the veteran claimed his job was in 
jeopardy at that time.  However, the veteran is apparently 
still employed in the same manner.  As such, it appears that 
his assertions that his job is in jeopardy have not come to 
fruition.  

The veteran is employed in a field consistent with his many 
educational degrees and has maintained that employment for 
many years.  Since the veteran was educated utilizing VA 
benefits and obtained degrees which are considered to reflect 
his abilities, aptitudes, and interests, and since he is 
employed in a field consistent with those degrees, the Board 
concludes that the record does not show that there is 
significant impairment of the veteran's ability to obtain or 
maintain employment consistent with his abilities, aptitudes, 
and interests due to any disability to include his rectal and 
psychiatric disabilities.

The Board acknowledges that in the case of Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) struck down the 
provisions of 38 C.F.R. § 21.51(c)(2), including 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii) and (f)(2), that utilized the 
"materially contribute" language, and required a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  Thus, pursuant to the Court's 
holding in Davenport, consideration must be given to all of 
the veteran's disabilities, both service-connected and 
nonservice-connected, in making a determination as to whether 
an employment handicap exists.  However, the Court also 
indicated the statute did require veterans "seeking periods 
of entitlement or eligibility beyond what Chapter 31 
basically allows to demonstrate that their service-connected 
disabilities cause their impairments."  Davenport, at 484.  
Subsequent to the Davenport decision, Congress enacted Pub. 
L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, 
which reestablished the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 



benefits.  However, this appeal originated prior to that 
amendment; consequently, the amended version is not 
applicable in this case.  In any event, the only disability 
that the veteran has alleged that interferes with his 
employment is his rectal disability. 


ORDER

The appeal is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

